[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant moves for summary judgment on the basis that the court lacks subject matter jurisdiction over the plaintiffs' claims because they are all based upon alleged conduct protected or prohibited by Sec. 7 8 of the NLRA. This issue was addressed by Superior Court, Judge Parker, in his decision on a motion to dismiss the case on the same grounds. This court finds that his decision has decided this issue, despite the defendants' attempts to distinguish the facts. The court also finds that Sec. 301 of the Labor Management Relations Act (LMRA) 29, U.S.C. § 185 does not preempt the plaintiffs' claims because they do CT Page 6331 not claim infliction of emotional distress because the defendant breached the terms of the collective bargaining agreement but because of the negligent conduct of its investigation.
Regarding the factual issues, both parties have filed various documents, mostly consisting of affidavits of parties and witnesses. A review of these documents discloses that there is a genuine issue of material fact.
Therefore, the motion for summary judgment is denied.
  ___________________ D. Michael Trial Referee